In the Missouri Court of Appeals
              Eastern District
MARCH 3, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED99791    STATE OF MISSOURI, RES V OUNDRE T. AKINS, APP

2.    ED100507 STATE OF MISSOURI, RES V SAMUEL M. SELSOR, APP

3.    ED100767 STATE OF MISSOURI, RES V ROBERT LIGGETT, APP

4.    ED100769 SANDRA A. EVOLA, RES V. CHARLES J. EVOLA, APP

5.    ED100859 ANDREA L. NEWPORT, RES V. TIMOTHY J. NEWPORT,
      APP

6.    ED101011 STATE OF MISSOURI, RES V JACOB DAVIS, APP

7.    ED101044 DARRELL LEWIS, APP V. STATE OF MISSOURI, RES

8.    ED101063 STATE OF MISSOURI, RES V MARION ARRINGTON, APP

9.    ED101102 TESSA VANVLERAH, APP V STATE OF MISSOURI, RES

10.   ED101372 BARBARA VELASCO, APP V MARY BECK, RES

11.   ED101413   JAMES JOHNSON, APP V SULLIVAN FIRE DEPT. RES

12.   ED101449 ROBERT GRAY, APP V STATE OF MISSOURI, RES

13.   ED101479 S.D.C., RES V Y.T.S., APP

14.   ED101651 KIMBERLY AIELLO, APP V CITY OF OVERLAND & DES